PER CURIAM:
Jesse Leon Spearman appeals the district court’s order denying Spearman’s untitled motion seeking relief from his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court, without prejudice to Spear-man’s ability to file a motion in the district court to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2000). United States v. Spearman, No. 3:05-cr-00057 (E.D.Va. Sept. 25, 2007); see also Kimbrough v. United States, — U.S. -, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.